Citation Nr: 1644918	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-06 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing sitting in Waco, Texas. A transcript of the hearing has been associated with the claims file.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as a result of his service. The Veteran asserts a number of in-service stressors. 

At the May 2013 VA examination, the Veteran identified 5 in-service stressors. See also June 2016 Travel Board hearing transcript. First, the Veteran contended that his good friend was killed in action while they were both serving in Vietnam. Although the Veteran did not witness his friend killed the Veteran contends that the news of the death caused an almost immediate and negative change in his personality. Second, Veteran asserted that he was relaxing off-duty with comrades near an installation perimeter in Vietnam when the installation experienced a surprise attack and the Veteran and his friends were caught exposed and unaware as the installation guard tower near them was blown up. Third, the Veteran described just missing death by a planted bomb in Vietnam. Fourth, the Veteran stated that he was often shot at generally while in service in Vietnam and that he witnessed many explosions. Fifth, the Veteran stated that the duty obliged him to board an American craft that has been shot-up badly in Vietnam, and that when doing so, he encountered the remains of comrades and an enemy there. See also June 2016 Travel Board hearing transcript.

At the March 2015 VA examination, the Veteran identified three in-service stressors. See also June 2016 Travel Board hearing transcript. First, the Veteran asserted that he was on salvage tug when he and a friend were drinking beer in a tire and armed only with a pocket knife when they were shot at. Second, the Veteran explained that he "was in a situation where he left the head and about 15 minutes later, the head was blown up." Third, the Veteran asserted that his best friend was killed in a rocket attack in 1969, and that his mother had sent him the news in a letter while he was in Da Nang. "When he received the letter it was 'pretty bad,' but it did not really sink in until 1987. The Veteran went to the travelling memorial and seeing his name really hit home that he was gone." See also June 2016 Travel Board hearing transcript.

The Veteran's DD-214 indicates that the Veteran served during the Vietnam War era as an engine mechanic, with service in Vietnam. The Veteran received the Vietnam Service Medal with Bronze Star. Additionally, military personnel records note service onboard the USS Cocopa. A response from the Defense Personnel Records Information Retrieval System reports that the USS Cocopa deployed to Da Nang Vietnam in 1969.

Pursuant to 38 C.F.R. § 3.304 (f), service connection for PTSD requires: medical evidence of a diagnosis of the condition, a medically established link between the current symptoms and an in-service stress, and credible supporting evidence that the claimed in-service stressor occurred. In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressor. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes that the regulations governing PTSD were amended, effective July 13, 2010. 75 Fed. Reg. 39843 -52 (July 13, 2010). Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service. Id. 

"[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 38 C.F.R. § 3.304 (f)(3). 

Given the above facts and applicable law, the Board finds that the Veteran has confirmed service in Vietnam, and, thus, his fear of hostile military or terrorist activity is conceded under 38 C.F.R. § 3.304 (f) (3). The Board finds all of the Veteran's identified stressors as listed above and set-forth in the May 2013 and March 2015 VA examination reports to be related to the Veteran's fear of hostile military or terrorist activity. Considering the Veteran's assertions and his corroborating DD-214 and military personnel records, the Board finds this information to be sufficient to establish that the Veteran was in Vietnam and feared hostile military activity, to include "experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 38 C.F.R. § 3.304 (f)(3) (2015). Thus, this matter turns upon whether there is a current diagnosis of PTSD, and if so, whether, in accordance with the liberalized law, there is a nexus between the Veteran's in-service stressors and his diagnosed PTSD. 

The Veteran was afforded a VA examination in May 2013 and March 2015. The May 2013 VA examiner found that the Veteran met the criteria for PTSD under DSM IV, while the March 2015 VA examiner did not find that the Veteran met the criteria for PTSD under DSM V. During the course of the appeal the regulations pertaining to psychiatric disorders were amended. See 79 Fed. Reg. 45,093 (August 4, 2014) (effective August 4, 2014). Specifically, the regulations were updated so that all psychiatric diagnoses must be in conformity with diagnostic criteria in the DSM-V, as opposed to the DSM-IV. Id. However, the regulation states that it was not the intent of the Secretary to have the rule change apply to cases that had been certified to or were pending before the Board at the time of the change. Id.  As the Veteran's claim was certified after August 4, 2014, whether the Veteran has a diagnosis of PTSD will be determined based on the criteria in the DSM V. Therefore, the Board seeks a clarification as to whether the Veteran has diagnosed PTSD, and if so, whether the Veteran's PTSD is the result of the Veteran's service. 

Last, on Remand, the Board directs the RO to obtain any outstanding and ongoing VA and private treatment records. Specifically, at the June 2016 Travel Board hearing, the Veteran testified that he receives treatment from Dr. P. at a VA outpatient clinic in St. Angelo. However, no such records have been associated with the claims file.




Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any additional VA treatment records and/or private treatment records which pertain to his claim for service connection for PTSD. Obtain all identified treatment records, to specifically include VA treatment records from Dr. P. at the outpatient clinic at the St. Angelo VA. See June 2016 Travel Board hearing transcript. Associate all such available treatment records with the claims file.

If a negative response is received from any private or VA treatment provider, the claims file should be properly documented in this regard and the Veteran so notified.

2. Thereafter, schedule a VA examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted, to determine the nature and etiology any diagnosed PTSD. The electronic claims file, to include the Veteran's service treatment records, lay statements, and treatment records, must be reviewed by the examiner. 

The VA examiner's opinion should specifically address the following: 

(a) Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis. Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V). 

(b) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity. See June 2016 Travel Board hearing transcript; see also stressors set forth above as noted in the May 2013 and March 2015 VA examinations.

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(c) If a diagnosis of PTSD is warranted, and is not due to a fear of hostile military or terrorist activity, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based. 

(d) Should there be a diagnosis of a psychiatric disability other than PTSD, discuss whether it is at least as likely as not (50 percent or more probability) that the currently diagnosed psychiatric disability other than PTSD was caused or aggravated by the Veteran's period of active service, or whether it at least as likely as not, had its onset during service. 

A complete explanation must be provided for all opinions. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's assertions. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




